Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 12, 2021 has been entered. Claims 14-30 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 23, 25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2008/0023015) in view of Topolkaraev et al. (US 2018/0179668).
Regarding claims 14, 25, Arnold discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item 4 (a solid block ([0053]))) comprising a thermoplastic resin ([0030]; related to claim 25) to manufacture a fiber aggregation (Fig. 1, item 4 (billet)); and 
 cutting the fiber aggregation (or pleats ([0053])) into short fiber (as shown in Fig. 1, item 5 (thin film) (by skiving, [0053])),
wherein the short fiber has a mean volume diameter of 150 micron or less (overlapping) (As shown in Fig. 7, film samples of three different thickness were obtained: 51 micron, 102 micron and 152 micron ([0097] – based on the configuration in Arnold et al., the thickness of the material in Arnold et al. corresponds to the length/mean volume diameter of the fiber),

However, Arnold does not explicitly disclose the fiber has a fiber diameter of from 1 to 150 micron.
In the same field of endeavor, porous/hollow fibers, Topolkaraev discloses that the average outer diameter of the wall, which may or may not be the same as the overall fiber diameter, may likewise range from about 2 to about 200 micrometers (overlapping) ([0016], lines 11-15 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold to incorporate the teachings of Topolkaraev to have a fiber diameter of the single fiber in a range of 1 micron to 150 micron. Doing so would be possible to have the fibers having a sufficient degree of porosity to provide a desired intake of material, as recognized by Topolkaraev ([0002]) and to produce fibers having a diameter known to be suitable for filtration/separation/absorption applications of porous/hollow fibers.
Regarding claim 15, Arnold discloses that the fiber is mutually joined by a heat press method, where a heating temperature is set 15 degrees C or more below a melting point of the thermoplastic resin (Under heat and pressure (for example, at 80˚ C (15 degrees C or below a melting point of the thermoplastic resin(for example, useful thermoplastic polyurethane elastomers ([0038]))) and 30 psi (0.21 MPa) ([0054], line 1 from bottom)), these pleats can be 
Regarding claim 23, Arnold discloses that thus the porosity of the membrane was estimated to be 28% ([0098], lines 11-12).
Arnold discloses the claimed invention except for the fiber aggregation has a porosity of from 5 to 25 percent by volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Arnold since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to produce porous membranes with little or no variation in pore size.
Regarding claim 27, Arnold discloses that useful thermoplastic polyesteramide elastomers that can be used in forming the fibers and membranes ([0040]). Thus, Arnold discloses that, the fiber aggregation comprises the fiber and adhesive (for example, polyamide).
Regarding claim 29, Arnold discloses that in the method the fiber aggregation has a sheet-like form ([0053], lines 1-5).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arnold et al. and Topolkaraev et al. as applied to claim 14 above, further in view of Okunaka (US 2017/0259459).
Regarding claims 19-20, the combination discloses the method of manufacturing short fibers. However, the combination does not explicitly disclose the mutually joining the fibers by the heat press device including a pair of heating plates. In the same field of endeavor, press-molding, Okunaka discloses that this unidirectional prepreg was superimposed in the same 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Okunaka to provide that the fiber bundle is mutually joined by a heat press method. Doing so would be possible to decrease the variation in mechanical properties of the fiber, as recognized by Okunaka ([0016]).
 Claims 16-17, 21-22 , 24, 26, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2008/0023015) in view of Topolkaraev et al. (US 2018/0179668).
Regarding claims 16, 26, Arnold discloses a method of manufacturing fiber comprising;
mutually joining fiber (Fig. 1, item 4 (a solid block ([0053]))) comprising a thermoplastic resin ([0030]; related to claim 26) to manufacture a fiber aggregation (Fig. 1, item 4 (billet)); and 
 cutting the fiber aggregation (or pleats ([0053])) into short fiber (as shown in Fig. 1, item 5 (thin film) (by skiving, [0053])),

wherein the fiber aggregation has a porosity of 40 percent by volume or less (overlapping) (Thus the porosity of the membrane was estimated to be 28% ([0098], lines 11-12)). 
However, Arnold does not explicitly disclose the fiber has a fiber diameter of from 1 to 150 micron.
In the same field of endeavor, porous/hollow fibers, Topolkaraev discloses that the average outer diameter of the wall, which may or may not be the same as the overall fiber diameter, may likewise range from about 2 to about 200 micrometers (overlapping) ([0016], lines 11-15 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold to incorporate the teachings of Topolkaraev to have a fiber diameter of the single fiber in a range of 1 micron to 150 micron. Doing so would be possible to have the fibers having a sufficient degree of porosity to significantly improve the fluid intake properties of the material, as recognized by Topolkaraev ([0002]) and to produce fibers having a diameter known to be suitable for filtration/separation/absorption applications of porous/hollow fibers.
Regarding claim 17, Arnold discloses that the fiber is mutually joined by a heat press method, where a heating temperature is set at a melting point of the thermoplastic resin or lower (Under heat and pressure (for example, at 80˚ C (below a melting point of the 
Regarding claims 21-22, Arnold discloses that, the fibers are placed in a mold during the heat press method, wherein the heat press method includes placing the fibers in a heat press device including a pair of heating plates each including a heater inside thereof ([0055]; it is understandable that a rectangular mold includes a pair of heating plates each including a heater inside to form a rectangular billet).  
Regarding claim 24, Arnold discloses that thus the porosity of the membrane was estimated to be 28% ([0098], lines 11-12).
Arnold discloses the claimed invention except for the fiber aggregation has a porosity of from 5 to 25 percent by volume. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Arnold since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to produce porous membranes with little or no variation in pore size.
Regarding claim 28, Arnold discloses that useful thermoplastic polyesteramide elastomers that can be used in forming the fibers and membranes ([0040]). Thus, Arnold discloses that, the fiber aggregation comprises the fiber and adhesive (for example, polyamide).
Regarding claim 30.     
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arnold and Topolkaraev et al. as applied to claim 14 above, further in view of Arai et al. (US 2016/0272776).
Regarding claim 18, the combination discloses the method of manufacturing short fibers. However, the combination does not explicitly disclose a ratio of a mean volume diameter to a mean number diameter of the short fiber is 1.5 or less. In the same field of endeavor, particulate polyamide (a short fiber), Arai discloses that the particle diameter dispersion degree (Dv/Dn) of a particulate polyamide was calculated from the volume average particle diameter (Dv) and the number average particle diameter (Dn) of the particulate polyamide, which were measured by the Laser Scattering Particle Size Distribution Analyzer LA-920 ([0166]). As illustrated in Table 2, in Example 7, the particle diameter dispersion degree (Dv/Dn) is 1.3 (less than 1.5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Arai to provide that a ratio of a mean volume diameter to a mean number diameter of the short fiber is 1.5 or less. Doing so would be possible to achieve a sharp particle diameter distribution, as recognized by Arai ([0033]). 
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered. 
In response to applicant’s arguments (as amended) that the combination of Masuo and Topolkaraev fails to disclose the fiber aggregation has a porosity of 40 percent by volume or 
Regarding arguments that Masao does not teach joining of the fiber and instead, Masao keeps fiber bundle together, it is not persuasive. In claims 14 and 16, the claimed languages of “mutually joining fiber” should be interpreted to join many fibers to form the fiber bundle F (as shown in Fig. 1). If these many fibers do not join together, the shape of the fiber bundle F cannot be existed. 
Regarding arguments that Okunaka teaches carbon fibers, not the thermoplastic resin fibers and the skilled artisan would not have had motivation with a reasonable expectation of success in pressing thermoplastic resin fibers, it is not persuasive. Masao already discloses the thermoplastic resin fibers in his teachings. In the teachings of Okunaka, thermoplastic resin is included in his hot pressing process ([0077]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742